DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2, 4 and 6-9 are pending and have been examined below.

Response to Arguments
Applicant's arguments and amendments with respect to the interpretation of claims 1-7 under 35 USC 112f have been considered and are persuasive. The claims are no longer interpreted under 35 USC 112f.

Applicant's arguments with respect to 35 USC 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 and 6-9 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 8 and 9
Examiner acknowledges Applicant's disclosure of degree of exposure of the driving elements (0063 of Applicant's specification). However, Examiner is unable to find support, whether express, implicit, or inherent, for "degree of exposure of the driver from the interior member" (emphasis added).
represented by a ratio…" would be more accurate and consistent with the specification, should this be the meaning the Applicant is intending to convey.
	The amendment to the claims is thus deemed as new matter for lacking support in the original disclosure. Applicant is advised to amend to recite different subject matter, or amend to clarify unintended interpretation of the claims. Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4 and 6-9 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 

Claims 1, 8 and 9
The claims recite that a "degree of exposure of the driver from the interior member is changed". It is not clear how the exposure of the driver is relevant, and this concept in the context of the claim lacks clarity. Examiner interprets the limitation to recite that the degree of exposure of the driving element (the steering wheel) is changed.
	Additionally, the claim recites that "a degree of exposure…is changed by a ratio of a maximum moving amount to a moving amount…" By this language, it is not clear what is being conveyed. Based on the 0063 of Applicant's specification, Examiner interprets this language to mean that the degree of exposure is represented by a ratio of a maximum moving amount to a moving amount.
	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 8 and 9 are rejected under 35 USC 103 as being unpatentable over US20200122767 ("Reidel") in view of US20180154932 ("Rakouth").

Claim 1
Reidel discloses a vehicle operation system (abstract) comprising: executing instructions to:
receive an operation of a driver for acceleration and deceleration or steering of a vehicle (0004)
control holding mechanisms based on an execution state of automated driving executed in the vehicle such that the driving operating elements are associated with a change in state of the holding mechanisms of the driving operating elements (0049 Also, if the motor vehicle is to be moved autonomously, in particular in Level 3 or above, the steering wheel is transferred at least into the second position 38 or into the position shown in FIG. 3, Figs. 1-3)
wherein the driving operating elements include a steering wheel (Figs. 1-3), 
control the holding mechanisms such that a degree of exposure of the driver from the interior member is changed by a ratio of a maximum moving amount to a moving amount in the process of transition from an exposed state of the steering wheel during manual operation by the driver to the state associated with the change in the state of the holding mechanisms, based on a degree of execution of the automated driving of the vehicle associated with each of the plurality of driving modes set for the automated driving (0049 Also, if the motor vehicle is to be moved autonomously, in particular in Level 3 or above, the steering wheel is transferred at least into the second position 38 or into the position shown in FIG. 3, Figs. 1-3. Note that Reidel contemplates multiple levels of autonomy (level 3 or above) as well as multiple positions for the steering wheel (Figs. 1-3), thus suggesting the degree of exposure being based on a degree of execution of the automated driving of the vehicle associated with each of the plurality of driving modes set for the automated driving).
Reidel fails to explicitly disclose a processor executing the instructions above. However, processors are known in the art for all types of vehicle control applications, and one of ordinary skill would have understood the use of a processor to carry out the instructions.
	Additionally Reidel fails to disclose controlling the holding mechanisms such that the steering wheel is stored in an interior member disposed in a front direction of a front seat in a state associated with being rotatable around a rotation axis along a direction orthogonal to the rotation axis for operating the steering wheel; and controlling the holding mechanisms such that the steering wheel is associated with a state in which a part of the steering wheel is exposed and the steering wheel is stored in a rotatable state. However, Reidel does disclose control holding mechanisms based on an execution state of automated driving executed in the vehicle such that the driving operating elements are associated with a change in state of the holding mechanisms of the driving operating elements (0049). Furthermore, Rakouth discloses controlling the holding mechanisms such that the steering wheel is stored in an interior member disposed in a front direction of a front seat in a state associated with being rotatable around a rotation axis along a direction orthogonal to the rotation axis for operating the steering wheel (Fig. 4, Fig. 5); and controlling the holding mechanisms such that the  provide and enable safe transition from an Automated Driving (AD) mode 10 to a Manual Driving (MD) mode 12 triggered by a recognized driver's intervention or action detected and tracked through the vehicle hand wheel (hereafter referred to as a Smart Hand Wheel (SHW) or steering wheel 30) and a retractable/deployable power assist column steering system (hereinafter the Steering Wheel Stow Assist System (SWSAS)) 9. The SWSAS 9 operates in the context of Steering on Demand (SOD), whereby the steering wheel 30 can be stowed during an autonomous driving (AD) mode 10 in a retracted or stowed position and subsequently selectively redeployed during operation of the vehicle to provide a manual driving (MD) mode 12, whereby an operator assumes control of the vehicle 1, particularly control of the SOD SbW steering system 3)
	Reidel and Rakouth both disclose systems of stowing a steering wheel in a vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Reidel to include the teaching of Rakouth since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Reidel and Rakouth would have made obvious and resulted in the subject matter of the claimed invention, specifically controlling the holding mechanisms such that the steering wheel is stored in an interior member disposed in a front direction of a front seat in a state associated with being rotatable around a rotation axis along a direction orthogonal to 

Claim 2
Reidel discloses wherein the processor further executes instructions to control the holding mechanisms to move the driving operating elements to a position away from or toward a driver (Figs. 1-3, 0049).

Claim 4
Reidel discloses wherein the driving operating elements include at least one of a steering wheel, an accelerator pedal, a brake pedal, and an operation lever (Figs. 1-3, 0049).

Claim(s) 8 and 9 
Claim(s) 8 and 9 recite(s) subject matter similar to that/those of claim(s) 1, and is/are rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 USC 103 as being unpatentable over Reidel in view of Rakouth, in further view of JP2016107794 ("Odate").

Claim 6
Reidel fails to explicitly disclose wherein the processor further executes instructions to: control the steering wheel to operate based on a behavior of the vehicle. However, Reidel does disclose the controlling the operating elements based on the execution state of the vehicle (abstract, 0049). Furthermore, Odate teaches a system of controlling operating elements with respect to manual and autonomous control modes of a vehicle, including wherein the processor further executes instructions to: control the steering wheel to operate based on a behavior of the vehicle (0027 When the automatic driving control unit 15 receives a signal output from the direction indicator 13 when the driver operates the direction indicator 13, for example, an external object (for example, an external object (for example) in the traveling direction indicated by this signal). , Other vehicles, etc.) is determined using the signal from the outside world sensor 14.When the automatic operation control unit 15 determines that there is no external object in the traveling direction indicated by the direction indicator 13, the automatic operation control unit 15 automatically rotates the steering wheel 21 by controlling the steering actuator of the drive unit 16 and the like. At the same time, the traveling direction of the vehicle 1 is automatically changed. When the automatic operation control unit 15 automatically controls the steering wheel by driving the steering actuator, the automatic operation control unit 15 maintains the interlocking between the steering wheel 22 and the steering wheel, and rotates the steering wheel 21 in conjunction with the steering of the steering wheel.).
	Reidel and Odate both disclose systems of controlling operating elements with respect to manual and autonomous control modes of a vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Reidel to include the teaching of Odate since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
Reidel fails to explicitly disclose wherein the processor further executes instructions to: control the steering wheel to rotate in accordance with a steering angle of a wheel of the vehicle. However, Reidel does disclose the controlling the operating elements based on the execution state of the vehicle (abstract, 0049). Furthermore, Odate teaches a system of controlling operating elements with respect to manual and autonomous control modes of a vehicle, including wherein the processor further executes instructions to: control the steering wheel to rotate in accordance with a steering angle of a wheel of the vehicle (0027 When the automatic driving control unit 15 receives a signal output from the direction indicator 13 when the driver operates the direction indicator 13, for example, an external object (for example, an external object (for example) in the traveling direction indicated by this signal). , Other vehicles, etc.) is determined using the signal from the outside world sensor 14.When the automatic operation control unit 15 determines that there is no external object in the traveling direction indicated by the direction indicator 13, the automatic operation control unit 15 automatically rotates the steering wheel 21 by controlling the steering actuator of the drive unit 16 and the like. At the same time, the traveling direction of the vehicle 1 is automatically changed. When the automatic operation control unit 15 automatically controls the steering wheel by driving the steering actuator, the automatic operation control unit 15 maintains the interlocking between the steering wheel 22 and the steering wheel, and rotates the steering wheel 21 in conjunction with the steering of the steering wheel.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663